DETAILED ACTION
	This action is responsive to the Amendment to U.S. Patent application 16/306605, filed on June 28, 2021. This application is originally filed on December 3, 2018. This application is filed under §371(c)(1) from PCT/US2017/035576 filed on June 2, 2017, which claims priority to U.S. Provisional Patent application 62/345054 June 6, 2016.
	This action is made final.
Claims 1-14, and 16-20 are pending in this case. Claims 1, 8, and 16 are independent claims. The information disclosure statement filed on 3/22/2021 has been entered and considered by the Examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 7, 8, 11, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  U.S. Pre-grant Publication 20170172675(Jarc) in view of  U.S. Pre-grant Publication 20170189131(Weir). 
1. (Original) A robotic surgical system comprising:
a one or more robotic  manipulators having a base and a surgical instrument holder configured to move relative to the base; (See Jarc at [0052] where  it is disclosed that “[t]he assembly 100 includes a base 102 that rests on the floor, a support tower 104 that is mounted on the base 102, and several arms that support surgical tools.”)
a surgical instrument removably coupled to the surgical instrument holder; ( See again Jarc at [0052] where it is stated “[a]s shown in FIG. 1B, arms 106a, 106b, 106c are instrument arms that support and move the surgical instruments used to manipulate tissue, and arm 108 is a camera arm that supports and moves the endoscope.  FIG. 1B further shows interchangeable surgical instruments.” Interchangeable surgical instruments teach the limitation of “removably coupled.”)
a user interface configured to present information related to at least one of the manipulator or the surgical instrument; (See Jarc at [0054] where an operator input station for controlling the robotic arms and surgical instruments is disclosed.)
a gesture detection sensor configured to detect a gesture made by a user; ( See Jarc at [0063] where a user’s eye gaze is translated into commands to the surgical system. An eye gaze is held to teach the limitation of a gesture.)

and a controller in communication with the manipulator or surgical instrument, the user interface, and the gesture detection sensor and including one or more processors and one or more memories having instructions stored thereon which when executed by the one or more processors cause the one or more processor to provide one or more commands to actuate the one or more robotic  manipulators in a predetermined manner corresponding to the detected gesture. (Jarc discloses this limitation. See Jarc at [0065] where the eye gaze is disclosed as first being used to calibrate the 3D position of surgical instruments and account for possible inaccuracies. Even if this teaching could be argued to be only related to calibrating the screen view and not the instrument itself, it is further disclosed that surgical instruments could be disabled from movement when the user’s gaze is not detected in the proper position. The requirement of a user’s gaze as a portion of the ability to actuate a surgical instrument teaches the limitation of providing one of a group of commands to actuate a robot manipulator in a predetermined manner, only when the user is paying attention, to actuate the robot manipulator in said manner. It is further taught by Jarc at [0080] that “[f]or example, in some embodiments, the processor 206 of the eye tracking unit 200 may be coupled to an instrument control unit 212 that is configured to control the movement and energy discharge of at least one surgical instrument.”)
Jarc may not specifically disclose the following limitations:
determine whether or not a gesture indicating a selection of a manipulator has been detected; and 
wherein, when it is determined that the gesture indicating selection of the one or more robotic  manipulators has been detected, the one or more commands actuate a non-selected manipulator, which is in an area of interest, to move out of the area of interest and the selected manipulator to move into the area of interest. 
Weir discloses these limitations (Weir at [0018], [0159] and [0164]. Collision avoidance is generally discussed. In [0018] discussed is changing the position/shape of 
Removing said unused tool would be an obvious variation of the teachings of Weir in [0018], of arm adjustment, because a tool with no use being in the way of a tool under direct control would have not disadvantage to its removal from an active area. This is consistent with the teaching at [0159] where it is stated that remedial action may be automatically triggered in the interest of avoiding a collision entirely.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Jarc and Weir. The two are analogous to the Applicant’s invention in that both relate to robotic surgery with removably coupled robotic instruments. The motivation to move tools out of the way when they were not in use, as taught by the Applicant, would have been collision avoidance as taught by Weir, particularly that it can be difficult to synchronize the movement of multiple surgical arms manually(see Weir at [0003]). 
	

4. (Original) Jarc and Weir disclose the limitations of Claim 1.
Jarc does not specifically disclose a limitation wherein: 
the user interface is a display, (See Jarc at [0005].)
the gesture detection sensor is a camera sensor, (See Jarc at [0076] where cameras are used for the eye gaze tracking described in the rejection of Claim 1.)
the presented information is a graphical representation of the surgical instrument, and the one or more memories have stored thereon, further instructions which when executed by the one or more processors cause the one or more processors to determine whether or not a gesture has been detected by the camera sensor, and in response to a determination that a gesture has been detected, provide the one or more commands to actuate the one or more robotic  manipulators in the predetermined manner corresponding to the detected gesture. (Jarc discloses this limitation. See Jarc at [0065] where the eye gaze is disclosed as first being used to calibrate the 3D position of surgical instruments and account for possible inaccuracies. Even if this teaching could be argued to be only related to calibrating the screen view and not the instrument itself, it is further disclosed that surgical instruments could be disabled from movement when the user’s gaze is not detected in the proper position. The requirement of a user’s gaze as a portion of the ability to actuate a surgical instrument teaches the limitation of providing one of a group of commands to actuate a robot manipulator in a predetermined manner, only when the user is paying attention, to actuate the robot manipulator in said manner. It is further taught by Jarc at [0080] that “[f]or example, in some embodiments, the processor 206 of the eye tracking unit 200 may be coupled to an instrument control unit 212 that is configured to control the movement and energy discharge of at least one surgical instrument.”)

7. (Currently Amended) Jarc and Weir disclose the limitations of Claim 1.
Jarc discloses a limitation further comprising:
a user image capture device coupled to the controller and configured to capture images of the user, wherein the one or more memories have stored thereon, further instructions which when executed by the one or more processors cause the one or more processors to receive the captured images of the user, track one or both of the eyes of the user, identify a selection, based on the tracked one or both of the eyes of the user, and provide the one or more commands to actuate the one or more robotic manipulators in a predetermined manner corresponding to the identified selection. (Please see the rejection of Claim 1, where the gesture detection is mechanism disclosed is eye tracking. See also Jarc at [0073] where the tracking of both eyes is disclosed.).


8. (Currently Amended) A method of controlling a robotic surgical system comprising:
presenting information related to at least one of a one or more robotic manipulators or a surgical instrument, the one or more robotic manipulators having a base and a surgical instrument holder configured to move relative to the base, (See Jarc at [0052] where  it is disclosed that “[t]he assembly 100 includes a base 102 that rests on the floor, a support tower 104 that is mounted on the base 102, and several arms that support surgical tools.”)
and the surgical instrument being removably coupled to the surgical instrument holder; (See again Jarc at [0052] where it is stated “[a]s shown in FIG. 1B, arms 106a, 106b, 106c are instrument arms that support and move the surgical instruments used to manipulate tissue, and arm 108 is a camera arm that supports and moves the endoscope.  FIG. 1B further shows interchangeable surgical instruments.” Interchangeable surgical instruments teach the limitation of “removably coupled.”)
detecting a gesture made by a user representing a desired movement of the one or more robotic  manipulators; ( See Jarc at [0063] where a user’s eye gaze is 

and actuating the one or more robotic manipulators in a predetermined manner corresponding to the detected gesture. (Jarc discloses this limitation. See Jarc at [0065] where the eye gaze is disclosed as first being used to calibrate the 3D position of surgical instruments and account for possible inaccuracies. Even if this teaching could be argued to be only related to calibrating the screen view and not the instrument itself, it is further disclosed that surgical instruments could be disabled from movement when the user’s gaze is not detected in the proper position. The requirement of a user’s gaze as a portion of the ability to actuate a surgical instrument teaches the limitation of providing one of a group of commands to actuate a robot manipulator in a predetermined manner, only when the user is paying attention, to actuate the robot manipulator in said manner. It is further taught by Jarc at [0080] that “[f]or example, in some embodiments, the processor 206 of the eye tracking unit 200 may be coupled to an instrument control unit 212 that is configured to control the movement and energy discharge of at least one surgical instrument.”)
Jarc may not specifically disclose the following limitations:
determine whether or not a gesture indicating a selection of a manipulator has been detected; and 
wherein, when it is determined that the gesture indicating selection of the one or more robotic  manipulators has been detected, the one or more commands actuate a non-selected manipulator, which is in an area of interest, to move out of the area of interest and the selected manipulator to move into the area of interest. 
Weir discloses these limitations (Weir at [0018], [0159] and [0164]. Collision avoidance is generally discussed. In [0018] discussed is changing the position/shape of the arm of a tool that is not under direct control in order to avoid a collision with a tool under direct control, which teaches the limitation of one controlled by a gesture. 
Removing said unused tool would be an obvious variation of the teachings of Weir in [0018], of arm adjustment, because a tool with no use being in the way of a tool under direct control would have not disadvantage to its removal from an active area. This is consistent with the teaching at [0159] where it is stated that remedial action may be automatically triggered in the interest of avoiding a collision entirely.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Jarc and Weir. The two are analogous to the Applicant’s invention in that both relate to robotic surgery with removably coupled robotic instruments. The motivation to move tools out of the way when they were not in use, as taught by the Applicant, would have been collision avoidance as taught by Weir, particularly that it can be difficult to synchronize the movement of multiple surgical arms manually(see Weir at [0003]). 


11. (Currently Amended) Jarc and Weir disclose the limitations of Claim 8.
Jarc discloses a limitation wherein:
the user interface is a display, (See Jarc at [0005].)
 the gesture detection sensor is a camera sensor, the presented information is a graphical representation of the surgical instrument, (See Jarc at [0076] where cameras are used for the eye gaze tracking described in the rejection of Claim 1.)and the method further comprises:
determining whether or not a gesture has been detected by the camera sensor, and in response to a determination that a gesture has been detected, actuating the one or more robotic  manipulators in the predetermined manner corresponding to the detected gesture. (Jarc discloses this limitation. See Jarc at [0065] where the eye gaze is disclosed as first being used to calibrate the 3D position of surgical instruments and account for possible inaccuracies. Even if this teaching could be argued to be only related to calibrating the screen view and not the instrument itself, it is further disclosed that surgical instruments could be disabled from movement when the user’s gaze is not detected in the proper position. The requirement of a user’s gaze as a portion of the ability to actuate a surgical instrument teaches the limitation of providing one of a group of commands to actuate a robot manipulator in a predetermined manner, only when the user is paying attention, to actuate the robot manipulator in said manner. It is further taught by Jarc at [0080] that “[f]or example, in some embodiments, the processor 206 of the eye tracking unit 200 may be coupled to an instrument control unit 212 that is configured to control the movement and energy discharge of at least one surgical instrument.”)

14. (Currently Amended) Jarc and Weir disclose the limitations of Claim 8.
Jarc discloses a limitation further comprising:

receiving the captured images of the user, tracking one or both of the eyes of the user, identifying a selection, based on the tracked one or both of the eyes of the user, and actuating the one or more robotic  manipulators in a predetermined manner corresponding to the identified selection. (Please see the rejection of Claim 1, where the gesture detection is mechanism disclosed is eye tracking. See also Jarc at [0073] where the tracking of both eyes is disclosed.).

15. (Cancelled).

16. (Currently Amended) A robotic surgical system comprising:
a console including a user interface configured to display one or more surgical instrument representations and to detect a gesture over one of the one or more surgical instrument representations; (See Jarc [0005]-[0007] where disclosed is that the surgeon can view the surgical area on the display, and at [0010] where the operation of a surgical instrument is disclosed.)
a robotic arm having a distal end configured to selectively couple to and decouple from a surgical instrument; (See Jarc at [0043] where a distal end and multiple instruments are described. See also Jarc at [0052] where the instruments are described as interchangeable.)
and a controller in communication with the robotic arm and the console, the controller including one or more processors and one or more memories having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to, in response to detecting the gesture indicating the selection of one of the one or more surgical instrument representations, detect a location of a surgical instrument corresponding to the selected one of the one or more surgical instrument representations, (See Jarc at [0066] where disclosed is the activation and deactivation of surgical instruments. It is stated that “[f]or example, the system may be configured to activate a surgical instrument if the processor determines that the viewing location relative to the image on the image display matches the position of the surgical instrument for a predetermined length of time.” See Jarc at [0052] where it is disclosed that said instruments are interchangeable.  )

and determine whether the corresponding surgical instrument is coupled to the distal end of the robotic arm. (This limitation is held to be directly implied by the ability to select said instruments with the interface. If the interface did not know and display the proper instrument to the surgeon, it would not have the internal mechanism to provide for its selection, particularly in view of the interchangeability of instruments.)
Jarc may not specifically disclose the following limitations:
determine whether or not a gesture indicating a selection of a manipulator has been detected; and 
wherein, when it is determined that the gesture indicating selection of the one or more robotic  manipulators has been detected, the one or more commands actuate a non-selected manipulator, which is in an area of interest, to move out of the area of interest and the selected manipulator to move into the area of interest. 

Removing said unused tool would be an obvious variation of the teachings of Weir in [0018], of arm adjustment, because a tool with no use being in the way of a tool under direct control would have not disadvantage to its removal from an active area. This is consistent with the teaching at [0159] where it is stated that remedial action may be automatically triggered in the interest of avoiding a collision entirely.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Jarc and Weir. The two are analogous to the Applicant’s invention in that both relate to robotic surgery with removably coupled robotic instruments. The motivation to move tools out of the way when they were not in use, as taught by the Applicant, would have been collision avoidance as taught by Weir, particularly that it can be difficult to synchronize the movement of multiple surgical arms manually(see Weir at [0003]). 

18. (Original) Jarc and Weir disclose the limitations of Claim 16.
Jarc discloses a limitation wherein the user interface includes a display and a sensor. (See Jarc at [0045]-[0046] where a display and sensors are disclosed.)

Claim 2, 3, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Weir and in further view of 20090248036 (Wong) as disclosed on the IDS mailed 4/2/2020.
2. (Currently Amended) Jarc and Weir disclose the limitations of Claim 1.
Jarc may not specifically disclose that it’s touchscreen is utilized for in the following way:
the user interface is a touch screen, the gesture detection sensor is a touch sensor, the presented information is a graphical representation of the surgical instrument, and the one or more memories have stored thereon, further instructions which when executed by the one or more processors cause the one or more processors to determine whether or not a gesture has been detected on the touch screen over the graphical representation of the surgical instrument presented thereon, and in response to a determination that a gesture has been detected, provide the one or more commands to actuate the one or more robotic manipulators in the predetermined manner corresponding to the detected gesture. (See Wong at Fig. 14 and [0200] where a touchscreen is used to provide direct input into a surgical device. See also Figs. 17A-B where a view of surgical instruments in a screen is illustrated. See also Jarc at [0081] that a touchscreen may be used for input, which is traditionally considered a gesture-based input device and a sensor.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Jarc and Wong. The two are analogous to the Applicant’s invention in that both relate to interfaces for robotic surgery. The motivation to do so would have been combining the references for more efficient use of endoscopic cameras as taught by Wong at [0006].

3. (Currently Amended) Jarc and Weir disclose the limitations of Claim 1.
Jarc discloses a limitation, wherein:
the user interface is a touch screen, the gesture detection sensor is a touch sensor, the presented information is a graphical representation of the one or more robotic  manipulators, and the one or more memories have stored thereon, further instructions which when executed by the one or more processors cause the one or more processors to determine whether or not a gesture has been detected on the touch screen over the graphical representation of the surgical instrument presented thereon, and in response to a determination that a gesture has been detected, provide the one or more commands to actuate the one or more robotic manipulators in the predetermined manner corresponding to the detected gesture. (Claim 3 appears to be similar in scope to Claim 2 and is rejected for the same reasons).

9. (Original) Jarc and Weir disclose the limitations of Claim 8.
Jarc does not specifically disclose a limitation  wherein: the user interface is a touch screen, the gesture detection sensor is a touchscreen sensor, the presented information is a graphical representation of the surgical instrument, and the method further comprises:
determining whether or not a gesture has been detected on the touch screen over the graphical representation of the surgical instrument presented thereon, and in response to a determination that a gesture has been detected, actuating the one or more robotic manipulators in a predetermined manner corresponding to the detected gesture. (See Wong at Fig. 14 and [0200] where a touchscreen is used to provide direct input into a surgical device. See also Figs. 17A-B where a view of surgical instruments in a screen is illustrated. See also Jarc at [0081] that a touchscreen may be used for input, which is traditionally considered a gesture-based input device and a sensor.)

10. (Original) Jarc and Weir disclose the limitations of Claim 8.
Jarc does not specifically disclose a limitation wherein the user interface is a touch screen, the gesture detection sensor is a touch sensor, the presented information is a graphical representation of the one or more robotic  manipulators, and the method further comprises:
determining whether or not a gesture has been detected on the touch screen over the graphical representation of the surgical instrument presented thereon, and in response to a determination that a gesture has been detected, actuating the one or more robotic  manipulators in the predetermined manner corresponding to the detected gesture. (Claim 9 appears to be similar in scope to Claim 2 and is rejected for the same reasons).

17. (Original) Jarc and Weir disclose the limitations of Claim 16. 
Wong discloses wherein the user interface includes a touchscreen and a sensor. (See Wong at Fig. 14 and [0200] where a touchscreen is used to provide direct input into a surgical device. See also Figs. 17A-B where a view of surgical instruments in a screen is illustrated. See also Jarc at [0081] that a touchscreen may be used for input, which is 

Claim 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Weir and in further view of 20110181510 (Hakala) as disclosed on the IDS mailed 3/4/2019.
5. (Currently Amended) Jarc and Weir disclose the limitations of Claim 1.
Jarc discloses a limitation wherein:
and provide the one or more commands to actuate the one or more robotic  manipulators in a predetermined manner corresponding to the identified gesture. (See the rejection of Claim 1.)
Jarc does not specifically disclose a limitation wherein the gesture detection sensor is an electric field-based sensor configured to generate an electric field,
 and the one or more memories have stored thereon, further instructions which when executed by the one or more processors cause the one or more processors to determine whether or not a gesture has been detected by the electric field-based sensor by receiving a transmission of a change in the electric field generated by the electric field-based sensor, identify a gesture, based on the change in the electric field, (See Hakala at [0016]  where one or more radio emitters transmit signal that is at least partially reflected and one or more receivers receive said signal and a detector determines an input gesture movement to a display based on the reflection. This teaches identification of a gesture through an electrical field based detection means.)


6. (Currently Amended) Jarc and Weir disclose the limitations of Claim 1.
Hakala discloses a limitation wherein:
the gesture detection sensor is a radar interaction sensor configured to transmit electromagnetic waves having a predetermined frequency, and the one or more memories have stored thereon, further instructions which when executed by the one or more processors cause the one or more processors to determine whether or not a gesture has been detected by the radar interaction sensor by receiving a transmission of a change in one or more of an amplitude or a signal of the transmitted electromagnetic waves generated by the radar interaction sensor, identify a gesture, based on the change in the one or more of an amplitude or a signal of the transmitted electromagnetic waves, and provide the one or more commands to actuate the one or more robotic  manipulators in a predetermined manner corresponding to the identified gesture. (See the rejection of Claim 5. See Hakala at [0016] where the reflective radio signal detected is disclosed to be radar technology.)


12. (Currently Amended) Jarc and Weir disclose the limitations of Claim 8.
Hakala discloses a limitation wherein:
the gesture detection sensor is an electric field-based sensor configured to generate an electric field, and the method further comprises:
determining whether or not a gesture has been detected by the electric field-based sensor by receiving a transmission of a change in the electric field generated by the electric field-based sensor, identifying a gesture, based on the change in the electric field, and actuating the one or more robotic  manipulators in a predetermined manner corresponding to the identified gesture. , (See Hakala at [0016]  where one or more radio emitters transmit signal that is at least partially reflected and one or more receivers receive said signal and a detector determines an input gesture movement to a display based on the reflection. This teaches identification of a gesture through an electrical field based detection means.)

13. (Currently Amended) Jarc and Weir disclose the limitations of Claim 8.
Hakala discloses a limitation wherein:
the gesture detection sensor is a radar interaction sensor configured to transmit electromagnetic waves having a predetermined frequency, and the method further comprises:
determining whether or not a gesture has been detected by the radar interaction sensor by receiving a transmission of a change in one or more of an amplitude or a signal of the transmitted electromagnetic waves generated by the radar interaction sensor, identifying a gesture, based on the change in the one or more of an amplitude or a signal of the transmitted electromagnetic waves, and actuating the one or more robotic  manipulators in a predetermined manner corresponding to the identified gesture. (See the rejection of Claim 12 where the above elements are generally addressed. See also Hakala at [0016] where the reflective radio signal detected is disclosed to be radar technology.)

Claims 19 and 20 are rejected over Jarc and In view of Weir, and in further view of U.S. 20060258938 (Hoffman) as disclosed on the IDS mailed 3/4/2019.
19. (Currently Amended) Jarc and Weir disclose the limitations of Claim 16.
Jarc may not specifically disclose a limitation wherein the one or more memories further include instructions that, when executed by the one or more processors, causes the one or more processors to:
in response to a determination that the corresponding surgical instrument is not coupled to the distal end of the first robotic arm cause the robotic arm to move to the detected location. (See Hoffman at [0012] where it is disclosed that the surgeon must know which tools are present outside of view  and at [0050] where it is disclosed that assistants may change the tools on the robot).
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem: the surgeon being aware of the correct tools being in the correct area regarding a surgical robot.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem claims 19 and 20 involve moving tools based upon whether or not they are properly attached when requested.
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claims 19 and 20 obvious in light of the guidelines of MPEP §2134.
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine the control mechanism of Hoffman with the system in Jarc. The two are analogous to the Applicant’s invention in that both relate to surgical robotics systems. The motivation to do so would have been more efficient surgical procedures as taught by Hoffman at [0006].

 20. (Original) Jarc and Weir disclose the limitations of Claim 16.
Hoffman discloses wherein the one or more memories further include instructions that, when executed by the one or more processors, causes the one or more processors to:
in response to a determination that the corresponding surgical instrument is coupled to the distal end of the robotic arm:
cause the robotic arm to move to a selected location. (See Hoffman at [0012] where it is disclosed that the surgeon must know which tools are present outside of view  and at [0050] where it is disclosed that assistants may change the tools on the robot).
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem: the surgeon being aware of the correct tools being in the correct area regarding a surgical robot.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem claims 19 and 20 involve moving tools based upon whether or not they are properly attached when requested.

(4) and that no further analysis is necessary in holding the subject matter of Claims 19 and 20 obvious in light of the guidelines of MPEP §2134.


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are held to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Wednesday through Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
9/30/2021
						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175